Title: To Benjamin Franklin from Joseph Conkling, 9 October 1780
From: Conkling, Joseph
To: Franklin, Benjamin


Sir
La float in Isle Deree 9th. Octobr 1780
The Gentelman that Waits on Your Excelency With this Letter is An Officer with me in the Brign. Whim the Season Being fair Relapts so that in A few weeks more shall Not be Able to Git my Cargo from La. France this fall thair fore have sent Mr. Pinkham to wait on Your Excelency And pray Your Excelency to Asist him in Obtaining An Order as soon as posable for the Admeralty of Sab Daloon [Les Sables d’Olonne] to Deliver my Cargo Guns And Efects to me.
I have the honour to Be Sr. Your Excelencys most Obideant And Most Humble Servent
Joseph Conkling
Doctr Franklin
 
Addressed: His Excelency Doctor Franklin / at / Perace / fvord pr Mr. Pinkham
Notation: Joseph Conkling. La Flott Oct 9 1780
